United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chamblee, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1695
Issued: February 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 15, 2011 appellant filed a timely appellant from a February 11, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. As the last merit decision was issued on July 15, 2010, more than 180 days
from the filing of the appeal, the Board lacks jurisdiction over the merits of this case.1 Pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the February 11, 2011 nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request to reopen her case for
further review of the merits under 5 U.S.C. § 8128(a).

1

See 20 C.F.R. § 501.3(e).

2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 21, 2000 appellant, then a 46-year-old distribution window clerk, filed a
traumatic injury claim alleging that on that date she injured her left leg, right arm and head when
she tripped and fell in the performance of duty. OWCP accepted the claim for right lateral
epicondylitis, lumbar sprain and right shoulder impingement. Appellant worked limited-duty
employment following her injury.
In decisions dated December 8, 2006 and February 12, 2007, OWCP found that appellant
had not established a recurrence of disability beginning June 15, 2006 due to her September 21,
2000 work injury.3 By decision dated November 23, 2009, OWCP terminated her compensation
and authorization for medical treatment effective December 20, 2009.4 It found that the opinion
of Dr. Alexander Doman, a Board-certified orthopedic surgeon, who provided a second opinion
examination, constituted the weight of the evidence and established that she had no further
disability or need for medical treatment due to her September 21, 2000 employment injury.5
On December 3, 2009 appellant requested reconsideration and related that she would be
submitting supporting medical evidence. In a decision dated December 18, 2009, OWCP denied
her request for reconsideration after finding that she had not submitted supporting evidence or
argument sufficient to warrant reopening her case for further review of the merits of her case
under section 8128.6
On April 30, 2010 appellant requested reconsideration. In a decision dated July 15, 2010,
OWCP denied modification of its November 23, 2009 termination decision.
On January 19, 2011 appellant requested reconsideration. She argued that Dr. Dorman
found that her impingement syndrome, lumbar strain and knee injury had resolved based on
x-ray studies even though magnetic resonance imaging (MRI) studies of the left knee showed a
medial meniscus tear and MRI scan studies of the lumbar spine. Appellant described the
findings on lumbar MRI scan studies dated June 10, 2002, January 26, 2006, March 30, 2007 and
October 21, 2010.
3

In a decision dated February 3, 2006, OWCP granted appellant a schedule award for a one percent permanent
impairment of the right upper extremity. By decision dated April 6, 2007, it denied modification of the February 3,
2006 schedule award determination. In a nonmerit decision dated May 8, 2007, OWCP denied appellant’s request
for reconsideration of the schedule award.
4

OWCP noted in its proposed notice termination of compensation that appellant received medical benefits under
this file number. It indicated in its November 23, 2009 decision that it was terminating her compensation and
entitlement to medical treatment. As OWCP was not paying appellant compensation under this file number,
however, it improperly characterized the issue as termination of wage-loss compensation. The issue was whether
appellant has residuals of her employment injury entitling her to further medical treatment.
5

In a report dated June 16, 2009, Dr. Doman diagnosed fibromyalgia unrelated to appellant’s accepted work
injury. He found that she had no residuals of her accepted work injury but had mild left knee osteoarthritis not due
to her employment.
6

By decision dated December 30, 2009, OWCP denied appellant’s claim for an increased schedule award after
finding that she had not submitted any supportive medical evidence.

2

On January 28, 2011 appellant submitted a copy of her request for reconsideration in
another file number and copies of psychiatric reports and evaluations from 2005 to 2009
associated with the other file number. By letter dated January 30, 2011, appellant indicated that
she had submitted MRI scan studies with her request for reconsideration and was awaiting
approval for medical benefits for her lumbar condition.
By decision dated February 11, 2011, OWCP denied appellant’s request for
reconsideration after finding that the evidence submitted was insufficient to warrant reopening
her case for further merit review. It further informed her that her left knee condition was
associated with another file number.
On appeal appellant argues that she continued to require medical treatment for her lumbar
spine. She noted that Dr. Doman diagnosed fibromyalgia of the left leg but OWCP did not
accept the condition and did not approve treatment with a psychologist.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,7
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.8 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.9 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.10
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.11 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.12 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.13
7

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on her own motion or on application.”
8

20 C.F.R. § 10.606(b)(2).

9

Id. at § 10.607(a).

10

Id. at § 10.608(b).

11

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

12

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
13

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

3

ANALYSIS
OWCP terminated appellant’s entitlement to medical benefits effective December 20,
2009 after finding that the weight of the medical evidence established that she had no further
residuals of her September 21, 2000 employment injury, accepted for right lateral epicondylitis,
lumbar sprain and right shoulder impingement. On January 19, 2011 appellant requested
reconsideration of the termination of her medical benefits.
As noted above, the Board does not have jurisdiction over the merits of the case. The
issue presented on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the case. In her
January 2011 request for reconsideration, appellant did not show that OWCP erroneously applied
or interpreted a specific point of law. She did not identify a specific point of law or show that it
was erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument. She maintained that Dr. Doman disregarded the findings on MRI scan study in
determining that she had no residuals of her impingement syndrome, lumbar strain and knee
injury.14 OWCP, however, found that Dr. Doman’s opinion represented the weight of the
evidence, and appellant has not submitted any medical evidence or raised a legal argument
sufficient to warrant reopening her case for further merit review. The issue of whether she
requires further medical treatment due to her September 21, 2000 employment injury is a
medical issue which must be addressed by relevant medical evidence.15
Appellant further summarized the findings on MRI scan study of the knee and lumbar
spine and argued that the studies showed that her lumbar spine and knee conditions had not
resolved. As discussed, however, the underlying issue is whether the medical evidence
establishes that appellant has a further need for medical treatment due to residuals of her
September 21, 2000 employment injury. Her lay opinion is not relevant to the medical issue in
this case, which can only be resolved through the submission of probative medical evidence from
a physician.16 A claimant may also be entitled to a merit review by submitting pertinent new and
relevant evidence not previously considered but appellant did not submit any pertinent new and
relevant medical evidence in this case.17 She submitted reports from psychologist and
psychiatrists in connection with another file number; however, these reports are not relevant to
the issue of whether she had any need for further medical treatment for her right lateral
epicondylitis, lumbar strain or right shoulder impingement. Evidence that does not address the
particular issue involved does not warrant reopening a case for merit review.18

14

As indicated by OWCP, appellant’s knee condition is associated with another file number.

15

See Bobbie F. Cowart, 55 ECAB 746 (2004).

16

Gloria J. McPherson, 51 ECAB 441 (2000); L.G., Docket No. 09-1517, (issued March 3, 2010).

17

Appellant indicated that she was submitting MRI scan studies; however, there were no MRI scan studies
accompanying her letter. The record contains MRI scan studies previously submitted and considered by OWCP.
18

J.P., 58 ECAB 289 (2007); Freddie Mosley, 54 ECAB 255 (2002).

4

On appeal appellant argues that she continued to require medical treatment for her lumbar
spine; however, as noted, her lay opinion does not constitute relevant evidence.19 She asserted
that OWCP should have accepted fibromyalgia based on Dr. Doman’s report and also should
have approved treatment by a psychologist. Dr. Doman, however, found that the fibromyalgia
was unrelated to employment. Regarding treatment with a psychologist, as previously discussed
the relevant issue in this case is whether she has any further need for medical treatment due to
her September 21, 2000 work injury.20
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). She did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent new evidence not previously considered. OWCP properly denied
merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to reopen her case for
further review of the merits under 5 U.S.C. § 8128.

19

See supra note 16.

20

It is appellant’s burden to establish conditions not accepted by OWCP as employment related through the
submission of rationalized medical evidence. See JaJa K. Asaramo, 55 ECAB 200, 204 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the February 11, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

